


110 HRES 211 IH: Recognizing and supporting the long

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 211
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Lewis of Kentucky
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and supporting the long
		  distance runs that will take place in the People’s Republic of China in 2007
		  and the United States in 2008 to promote friendship between the peoples of
		  China and the United States.
	
	
		Whereas in 1984 American long distance runner Stan
			 Cottrell, who was born in Hart County, Kentucky, was welcomed into the People’s
			 Republic of China where he completed the 2,125-mile Great Friendship Run along
			 the Great Wall of China in 53 days, an event which was chronicled in the
			 international press and serves as a sign of international friendship;
		Whereas those involved in the Great Friendship Run over
			 two decades ago are committed to running again to revisit the experience and to
			 promote friendship between the peoples of China and the United States;
		Whereas in China, a 2,200-mile run from the Great Wall of
			 China to Hong Kong will take place October 15 to December 15, 2007;
		Whereas in the United States, a 4,000-mile relay style run
			 from San Francisco, California, to the United States Capitol Building in
			 Washington, DC, will take place May 7 to June 20, 2008, and cross the continent
			 while proceeding through the Commonwealth of Kentucky; and
		Whereas three Chinese long distance runners will
			 participate with Stan Cottrell and others in the run to take place in the
			 United States: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and supports the long distance runs that will take place in the
			 People’s Republic of China in 2007 and the United States in 2008 to promote
			 friendship between the peoples of China and the United States.
		
